Citation Nr: 0608365	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to basic eligibility to Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to August 
1966.  The appellant is applying for benefits on behalf of 
the veteran's surviving children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the appellant's claim, and she perfected an appeal.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims and fulfilled the duty to assist 
her in developing that evidence.

2.  The preponderance of the competent evidence of record 
does not show a service-connected disability materially or 
substantially contributed to the cause of death.

3.  The preponderance of the competent evidence of record 
shows that the veteran was not rated totally disabled for his 
service-connected disabilities at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.302, 3.312 (2005).

2.  Eligibility for DIC under 38 U.S.C.A. § 1318 has not been 
met.  38 U.S.C.A. 
§ 1318; 38 C.F.R. §§ 3.22, 3.102 (West 2002 and Supp. 2005).

3.  Eligibility for DEA under 38 U.S.C. Chapter 35 has not 
been met.  38 U.S.C.A. § 3500, et seq.; 38 C.F.R. §§ 3.807, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters of February 2003 and October 2003, 
the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims 
for service connection for cause of death, and DIC and DEA 
benefits, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence that was relevant 
to the claim.

The appellant was also provided with a copy of the appealed 
rating decision, as well as the December 2003 Statement of 
the Case (SOC).  These documents provided her with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the appellant's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the appellant exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, the veteran's death 
certificate, and an expert medical nexus opinion developed by 
the RO.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for death benefits, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
appellant.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual background

Service medical records are negative for any cardiovascular 
condition.  At discharge his blood pressure was 125/70, and 
his heart, vascular, and genitourinary systems were normal.  
A VA examination in January 1967 revealed a normal 
cardiovascular and genitourinary system.  

A January 1967 rating decision granted the veteran service 
connection for Chopart's amputation of the left foot with a 
40 percent evaluation, residuals of a left index finger 
fracture with a 20 percent evaluation, and multiple scars 
with 0 percent evaluations.  A May 1967 RO letter informed 
the veteran that the severity of his disabilities did not 
warrant an increase in his disability ratings, and the claims 
file reflects no record of the veteran having appealed that 
determination.

A 1971 hospital report showed the veteran suffered a urethral 
injury in a motor vehicle accident three days prior to 
admission.  No heart problems or renal problems were noted.

The Certificate of Death reflects that the veteran expired on 
December 30, 2002.  The Certificate reflects that the cause 
of death was probable myocardial infarction due to 
arteriosclerotic cardiovascular disease.  Other significant 
conditions listed as having contributed to death were sepsis, 
end stage renal disease, hypertension, and arteriosclerotic 
peripheral vascular disease.

The appellant's application for benefits was received in 
January 2003.  A License and Certificate of Marriage issued 
in Dillon County, South Carolina, was submitted and reflects 
that the appellant and the veteran were married in June 1983, 
although it does not appear the veteran had divorced his 
prior spouse at the time of the 1983 marriage.  Two children 
were born to the appellant and the veteran.  The marriage 
between the appellant and the veteran was dissolved by a 
Decree of Divorce issued in January 1995 by the Family Court 
of the Fourth Judicial Circuit, Dillon County, South 
Carolina.

The June 2003 rating decision denied the appellant's claim.  
Her July 2003 Notice of Disagreement reflects that she did 
not assert any specific basis for her claim other than her 
and the children's need for financial assistance.

In September 2003, the RO requested a medical review of the 
claims file to determine if the veteran's service connected 
amputation causally contributed to the development of 
arteriosclerotic cardiovascular disease.  The October 2003 VA 
medical report reflects that the reviewer noted that the 
veteran was severely wounded in the left foot while serving 
in Vietnam, and the wound resulted in a Chopart's amputation 
of the left foot through the proximal tarsal joints, leaving 
the calcaneus and talus.  The reviewer observed that the 
veteran's amputation was due to a traumatic injury to the 
left foot and, in the reviewer's opinion, the amputation was 
not in any way a causative factor in the subsequent 
development of the veteran's arteriosclerotic cardiovascular 
disease.

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  The determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

As set forth above, the only medical opinion pertinent to the 
issue of whether the veteran's death is related to service is 
the October 2003 VA medical opinion.  This opinion reflects 
that the veteran's service-connected left foot Chopart's 
amputation did not contribute in any way to his development 
of arteriosclerotic cardiovascular disease.  This opinion was 
based on a complete review of the claims file.  No contrary 
opinion is of record.  Moreover, there is no evidence of 
cardiovascular or renal disorders in service.  Thus, there is 
no basis on which to allow service connection for the cause 
of the veteran's death.

In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied.  

DIC under 38 U.S.C.A. § 1318

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the veteran's surviving children 
in the same manner as if the veteran's death were service 
connected if his death was not the result of his own willful 
misconduct and, at the time of death, he was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) 
(2005).

The term "entitled to receive" means that at the time of his 
death the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22(b) (2005).

As shown above, the veteran was not receiving compensation 
benefits for service-connected disability that was rated by 
VA as totally disabling for a continuous period of at least 
10 years immediately preceding his death in December 2002.  
Here, the veteran was not in receipt of a total schedular 
rating for his service-connected disabilities at the time of 
his death.  As detailed above, he had a 40 percent rating for 
his service-connected Chopart's amputation of the left foot, 
while his other service-connected disability was evaluated at 
20 percent.  His combined evaluation for all service-
connected disabilities was 50 percent, effective from 
February 1967 until his death.  In addition, the veteran was 
not "entitled to receive" compensation based on a total 
disability rating, in that none of the criteria for a finding 
of "entitled to receive" are met.  

The veteran's disability was not rated as totally disabling 
at the time of his death, and therefore, the criteria for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
are not met.  

Eligibility for Dependents' Educational Assistance

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible 
person" means a child, spouse or surviving spouse of a 
person who (i) died of a service-connected disability, (ii) 
has a total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  
38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

In view of the denial of service connection for the cause of 
the veteran's death and DIC under 38 U.S.C.A. § 1318, and the 
fact that the veteran was not rated as totally disabled at 
the time of death, there is no basis on which to grant 
Chapter 35 benefits.  Accordingly, the claim is denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994), (appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to basic eligibility to DEA under 38 U.S.C.A. 
Chapter 35 is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


